Citation Nr: 0943120	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
hips, shoulders, and knees, including as due to an 
undiagnosed illness. 

2.  Entitlement to service connection for a stomach 
condition, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for sinusitis, 
including as due to an undiagnosed illness. 

4.  Entitlement to service connection for a bilateral ear 
infection condition, including as due to an undiagnosed 
illness. 

5.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness. 

6.  Entitlement to service connection for depression, 
including as due to an undiagnosed illness. 

7.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness. 

8.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness. 

9.  Entitlement to service connection for hepatitis C, 
claimed as liver damage, including as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987, and from November 1989 to March 1992, including service 
in the Southwest Asia theater of operations during the Gulf 
War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 

In December 2006, the Veteran testified at a Travel Board 
hearing before the undersigned at the RO. 

A July 2007 Board decision denied all of the claims except 
for service connection for hepatitis C, claimed as liver 
damage, including as due to an undiagnosed illness, which was 
remanded for evidentiary development. 

The Veteran appealed the July 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which entered an August 2008 Order vacating the Board 
decision and remanding the case to the Board for compliance 
with an August 2008 Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There was no mention in the Joint Motion of any failure to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA). 

The August 2008 Joint Motion for Remand indicated that the 
transcript of the December 2006 travel Board hearing was 
incomplete because on at least eleven occasions the 
transcript reads "[i]naudible."  Thus, remand was warranted 
to obtain a completely audible transcript of that hearing; 
or, if none was available, to offer the appellant an 
opportunity to testify at a new hearing before the Board.

The Joint Motion for Remand noted that the service treatment 
records and service personnel records of the Veteran's first 
period of military service were not on file.  It was 
stipulated that these records should be obtained.  In this 
regard, the Board notes that the service personnel records of 
the Veteran's second period are not on file.  For the sake of 
completeness, these should also be obtained. 

The Joint Motion also stipulated that the Veteran was to be 
afforded VA examinations and that the Veteran's claim file, 
including any newly received service treatment records and 
service personnel records, were to be made available to the 
examiner to render opinions as to whether the Veteran's hip 
pain satisfied the chronicity requirement of 38 U.S.C. § 1117 
and 38 C.F.R. § 3.317(a)(4) (disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered  chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest).  It was 
noted that evidence specifically linking a disability to 
military service or the Persian Gulf War was not required 
under 38 U.S.C. § 117 and 38 C.F.R. § 3.317, and that 
38 C.F.R. § 3.317(a)(4) contained no requirement that 
"clinical" evidence was required to establish the 6-month 
period and that in this case there was lay evidence 
antedating hip pain back to 1992 when he returned from 
overseas.  See pages 4 and 5 of the Joint Motion. 

The Joint Motion stipulated that the finding by the Board 
that the Veteran had been diagnosed as having hepatitis C was 
based on private clinical records of June 2002 and May 2003 
of a completely different individual, apparently bearing the 
same name as the Veteran, and not a record of the Veteran.  
Thus, there was "apparently no evidence in the record that 
Appellant had been diagnosed with hepatitis C."  Also, the 
Veteran had stated that to his knowledge he had never been 
diagnosis with hepatitis C.  Page three of the Joint Motion.  
So, the Veteran was to be afforded a VA medical examination 
to obtain an opinion that provided sufficient information to 
decide whether the Veteran was entitled to service connection 
for an undiagnosed liver disease as manifested by persistent 
abnormal liver function test results dating back to the early 
1990s. 

The Veteran was also to be afforded a VA medical examination 
to obtain an opinion that provided sufficient information to 
decide whether the Veteran was entitled to service connection 
for an undiagnosed illness manifested by a sleep disorder.  

As to the other claims, the Veteran was to be afforded a VA 
examination to obtain an opinion that provided sufficient 
information to decide whether service connection was 
warranted for an undiagnosed illness manifested by knee pain, 
shoulder pain, a stomach condition, a sinus condition, a 
bilateral ear infection condition, a skin disorder, 
depression, and fatigue, under 38 U.S.C. § 1117 and 38 C.F.R. 
§ 3.317.  Moreover, if an underlying disability was diagnosed 
for any of the claimed conditions or symptoms, the examiner 
was to provide an opinion on direct service connection, i.e., 
whether the diagnosed disability was "as likely as not" 
related to the Veteran's military service. 

Following remand of the case by the Court, the Veteran has 
submitted additional evidence.  Some of these records 
indicate that he had tendonitis and capsulitis of the right 
shoulder and diabetes.  Among the records submitted was a 
duplicate copy of a September 2005 letter from the Department 
of Defense to the Veteran indicating that he had previously 
been contacted to inform him of possible exposure to very low 
levels of chemical warfare agents released during demolition 
operations following the war near Khamisiyah, Iraq, in March 
1991.  The Veteran has also submitted additional information 
obtained from the Internet concerning this matter, and at 
least one such source indicates there may have been possible 
exposure to Sarin nerve gas. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain a completely audible 
transcript of that hearing.  The RO should 
document the steps taken in this regard. 

If, however, a completely audible 
transcript of that hearing can not be 
obtained, the RO must offer the appellant 
an opportunity to testify at a new hearing 
before the Board, either at the RO or by 
means of a videoconference. 

2.  The RO must take the appropriate steps 
to obtain and associate with the claim 
file the service treatment records and 
service personnel records of the Veteran's 
first period of military service.  Also, 
the service personnel records of the 
Veteran's second period of service should 
be obtained. 

If those records can not be obtained, the 
RO must document the steps taken and 
explain why the records either (1) no 
longer exist; or, (2) why further efforts 
would be futile.  

3. The RO should take the appropriate 
steps to insure that the source that 
provided the private clinical records 
dated in June 2002 and May 2003 of a 
completely unrelated patient (apparently 
bearing the same name as the Veteran in 
this case) who had hepatitis C, has 
submitted all records pertaining to the 
Veteran.  

While not required, it might be helpful if 
the RO were to request that the source 
that provided the incorrect private 
clinical record also search the records of 
that unrelated individual to determine 
whether any records of the Veteran had 
been inadvertently filed or co-mingled 
with the records of that unrelated 
individual.  

4.  The Veteran must be afforded VA 
examination(s) to determine the nature and 
extent of all pathology, which may be 
present pertaining to joint pain of the 
hips, shoulders, and knees; a stomach 
condition; sinusitis; a bilateral ear 
infection condition; a skin disorder; 
depression; a sleep disorder; fatigue;, 
and hepatitis C, claimed as liver damage, 
to include as due to an undiagnosed 
illness. 

The entire claims file, to include a 
complete copy of the remand must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. 

The purpose of the examinations is to 
identify all signs of disorders manifested 
by joint pain of the hips, shoulders, and 
knees; a stomach condition; sinusitis; a 
bilateral ear infection condition; a skin 
disorder; depression; a sleep disorder; 
fatigue;, and hepatitis C, claimed as 
liver damage which the Veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the Veteran.  

The examiner(s) should also comment on 
whether the Veteran's possible exposure to 
low levels of "chemical warfare" agents 
is a cause of any of the disorders or 
symptoms that the Veteran now experiences. 

All appropriate tests (to include X-rays, 
if needed) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to each 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

After reviewing the claims file and 
examining the Veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders manifested by or 
symptoms of joint pain of the hips, 
shoulders, and knees; a stomach condition; 
sinusitis; a bilateral ear infection 
condition; a skin disorder; depression; a 
sleep disorder; fatigue;, and hepatitis C, 
claimed as liver damage is or are due to 
an undiagnosed illness; or are 
attributable to a known clinical diagnosis 
(for example, arthritis, ulcer disease, 
sinusitis, otitis media or externa, sleep 
apnea, chronic fatigue syndrome, an 
identifiable psychiatric disorder or 
hepatitis C).  

Pursuant to the Joint Motion for Remand 
(at page 5 thereof) a determination should 
be made was to whether the Veteran's hip 
pain satisfies the chronicity requirement 
(of 6-months duration). 

For any claimed disability(ies) or 
symptoms which is or are attributable to a 
known diagnosis, the examiner(s) should 
offer an opinion as to the most probable 
etiology and date of onset of any disorder 
that is diagnosed and whether it is at 
least as likely as not (50 percent or 
greater probability) that the diagnosed 
disorder was incurred in or aggravated by 
service; or if it is a chronic disorder 
which may be presumptively due to service, 
e.g., arthritis, duodenal ulcer disease or 
endocrinopathy, whether it manifested to a 
degree of 10 percent within one year of 
discharge of either of the Veteran's 
periods of active service. 

For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect all 
objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical indicators 
that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  
Finally, the examiner(s) should express 
his or her opinion as to whether any joint 
pain of the hips, shoulders, and knees; a 
stomach condition; sinusitis; a bilateral 
ear infection condition; a skin disorder; 
depression; a sleep disorder; fatigue;, 
and hepatitis C, claimed as liver damage 
are "chronic" (as having existed for 6 
months or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period) or was 
caused by a supervening condition or event 
after service discharge in March 1992. 

In other words, if not attributable to a 
known clinical diagnosis, the examiner is 
asked to express an opinion as to whether 
the signs or symptoms claimed are 
attributable to an undiagnosed illness 
associated with service in the Persian 
Gulf War. 

The examiner(s) should clearly outline the 
rationale for any opinion expressed, and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why. 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the Veteran's claims 
for service connection, in light of all 
pertinent evidence and legal authority.  
In adjudicating each claim for service 
connection, all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection, aggravation of a pre-existing 
disability, presumptive service connection 
for a chronic disease, or as due to 
undiagnosed illness, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

